  Case 3:20-cr-00592-FLW Document 37 Filed 07/16/20 Page 1 of 3 PageID: 96



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                     :   Hon. Freda L. Wolfson,
                                             :   C.U.S.D.J.
        v.                                   :
                                             :   Crim. No. 3:20-592-01(FLW)
SHILOH SMITH                                 :
                                             :



ORDER RE: USE OF VIDEO CONFERENCE FOR FELONY PLEAS/SENTENCINGS

      In accordance with Standing Order 2020-06, this Court finds:

      That Defendant, Shiloh Smith has consented to the use of video

teleconferencing to conduct the plea hearing held today, after consultation with

counsel; and

      That the proceeding held today cannot be further delayed without serious

harm to the interests of justice, for the following specific reasons:

      To ensure that the Court is not overwhelmed by cases and proceedings at

the conclusion of this period of emergency. Currently, District Judges in New

Jersey handle a substantially larger docket of cases than Judges in other

Districts in the United States. New criminal cases continue to be assigned by

the Court during the emergency. If the Court cannot resolve matters by guilty

plea and sentencing, the resulting backlog will overwhelm the Court’s ability to

effectively function. The concern of such congestion and the particular harm

that likely will be caused by delays in the processing of cases and matters in

the future is particularly acute in this emergency, at least given that: (1) it is

unknown when this emergency will subside and when the Court will be able to
  Case 3:20-cr-00592-FLW Document 37 Filed 07/16/20 Page 2 of 3 PageID: 97



function at normal capacity (including, among other things, the empanelment

of trial juries) and (2) this District’s pre-existing shortage of District Court

Judges which already has challenged the Court’s ability to process and resolve

cases. This District has six District Judge vacancies: two have been pending

for more than five years; one has been pending almost three years; two have

been pending for more than a year; and one has been pending almost a year.

The Federal Judicial Conference has deemed the District’s six vacancies

judicial emergencies.


      To permit the defendant to obtain a speedy resolution of his case through

an admission of guilt, timely sentencing to afford appropriate punishment and

rehabilitation, and the defendant making amends to any victims through an

admission of responsibility and restitution. The defendant has asked for this

case to be resolved today by guilty plea and for a subsequent timely sentencing.


      To permit the Government to obtain a resolution of the case so that the

Government, already operating in a restricted capacity due to the emergency,

may appropriately focus its resources on other, emerging criminal matters.

The Government has asked for this case to be resolved today by guilty plea and

for a subsequent timely sentencing.




      IT IS, therefore, on this 16
                                 __th day of July, 2020,

      ORDERED that the proceeding held on this date may be conducted by video
  Case 3:20-cr-00592-FLW Document 37 Filed 07/16/20 Page 3 of 3 PageID: 98



teleconferencing.




                                   ____________________________________
                                   Hon. Freda L. Wolfson,
                                   Chief United States District Judge
